DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 	Claim 1 is amended.  Claims 1 and 2 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (WO 2016/093006) in view of Miyazaki et al. (US 2016/0130426) and Hattori et al. (US 2011/0136962).  The citations below from Kitamura et al. are taken from English language equivalent, US 2017/0260373.
Kitamura et al. teaches a rubber composition for sidewalls (¶84) comprising 40 phr of natural rubber (isoprene-based rubber), 60 phr of polybutadiene rubber (100 parts of the rubber component, natural rubber is 40% by mass), 40 phr of carbon black, 4 parts zinc oxide (Examples 1-9) and from 0.1 to 5 parts by mass of a nonionic surfactant of formula (1) or formula (2) (polyether) (¶55).  One of the non-ionic surfactants used in the examples is Ionet DO600, which is a compound represented by disclosed formula (2) in which R2 and R3 are each C17H33 and e is 12 (¶102).  Formula (2) is a polyether having a consecutive ethylene oxide unit content of 100% by mass as all polyethylene oxide units are consecutive (¶33).  The carbon black used in the examples is an N550 grade (¶98), which has a CTAB specific surface area of 100 m2/g or less (see, Unikem Data Sheet previously provided by applicant).  The examples use SUNNOC as the wax component, which is a paraffin wax (petroleum wax), and is the only wax used in the examples (¶72, 100; see, US 2019/0010313 to Yamashiro et al., ¶173 for evidence that SUNNOC is a paraffin wax).  
Kitamura et al. does not teach that the composition comprises a resin having a softening point of 30 to 160° C.  However, Miyazaki et al. teaches a rubber composition for the sidewall of a tire (¶98) comprising a softener which is a resin such as C5 petroleum resin and C9 petroleum resin (¶89, 90).  These resins typically have a softening point of from 50 to 150° C (see, US 2015/0210118 to Miyazaki et al., ¶64 as evidence of softening point).  Kitamura et al. and Miyazaki et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber compositions useful as tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a resin having a softening point of 30 to 160° C, as taught by Miyazaki et al., to the composition, as taught by Kitamura et al., and would have been motivated to do so because the softener helps to control the blooming of the wax within the composition (¶89).
Kitamura et al. does not teach that the rubber composition comprises from 0.5 to 20 parts by mass of the at least one of a C4 or higher aliphatic carboxylic acid zinc salt or an aromatic carboxylic acid zinc salt.  However, Hattori et al. teaches a rubber composition comprising natural rubber used for tire sidewalls (Table 4) that also comprises from 0.2 to 10 parts by mass of a mixture of a zinc salt of an aliphatic carboxylic acid and a zinc salt of an aromatic carboxylic acid wherein the aliphatic carboxylic acid has at least four carbon atoms (¶88, 98).  Kitamura et al. and Hattori et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber compositions useful as tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.2 to 10 parts by mass of a mixture of a zinc salt of an aliphatic carboxylic acid and a zinc salt of an aromatic carboxylic acid wherein the aliphatic carboxylic acid has at least four carbon atoms, as taught by Hattori et al., to the composition, as taught by Kitamura et al., and would have been motivated to do so in order to reduce rolling resistance and improve handling stability (¶98).

Response to Arguments
Applicant’s arguments, see page 4, filed May 13, 2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Kitamura et al. (WO 2016/093006) in view of Miyazaki et al. (US 2016/0130426) and Hattori et al. (US 2011/0136962).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767